Apollo Solar Energy, Inc. No. 485 Tengfei Third Shuangliu Southwest Airport Economic Development Zone Shuangliu, Chengdu People’s Republic of China 610207 April 5, 2011 VIA EDGAR Mark C. Shannon Branch Chief United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Apollo Solar Energy, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 31, 2010 Response Letter Dated September 14, 2010 Form 10-K/A for the Fiscal Year Ended December 31, 2009 Filed September 15, 2010 Form 10-Q for Fiscal Quarter Ended September 30, 2010 Filed November 15, 2010 Response Letter Dated November 29, 2010 Form 10-K/A for Fiscal Year Ended December 31, 2009 Filed November 30, 2010 Response Letter Dated February 28, 2011 Form 10-K/A for Fiscal Year Ended December 31, 2009 Filed February 28, 2011 File No. 000-12122 Dear Mr. Shannon: This letter is submitted on behalf of Apollo Solar Energy, Inc. (the “Company”) in response to the comments that you provided on behalf of the staff of the Division of the Corporation Finance (the “Staff”) of the Securities and Exchange Commission (the “SEC”) with respect to the Company’s above referenced filings, as set forth in your letter to the Company dated March 2, 2011.For reference purposes, the text of the comments contained in your letter dated March 2, 2011 have been reproduced herein (in bold), with the Company’s response below each such comment. Form 10-K/A (Amendment No. 4) for the Fiscal year Ended December 31, 2009 Report of Independent Registered Public Accounting Firm, page F-2 3. We note you have modified your audit report in response to our prior comment number one.However, we note that although the scope of the audit report in the first paragraph has been modified to cover all periods presented, the opinion in the final paragraph of the report still does not address the results of operations, comprehensive income, cash flows or changes in stockholders equity for the years ended December 31, 2007.Please obtain and file an audit report that addresses all financial statement periods required to be presented. Company Response:The Company has filed a revised audit report that addresses the results of operations, comprehensive income, cash flows and changes in stockholder equity for all financial statement period required to be presented. *** 2 The Company appreciates the Staff’s attention to the review of the above referenced documents.Please do not hesitate to contact the undersigned or Michael Hutchings, Esq. of DLA Piper LLP (US), the Company’s outside counsel, at 206-839-4824, if you have any questions regarding this letter. Sincerely, /s/ Wilson Liu Wilson Liu Chief Financial Officer Apollo Solar Energy, Inc. cc:Mr. James Giugliano, Staff Accountant (SEC Division of Corporate Finance) Ms. Kimberly L. Calder, Assistant Chief Accountant (SEC Division of Corporate Finance) Mr. George Schuler, Mining Engineer (SEC Division of Corporate Finance) Dr. Jingong Pan (Apollo Solar Energy, Inc.) Mr. Michael Hutchings, Esq. (DLA Piper LLP (US)) 3
